DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6-7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 9,079,780) in view of Killian et al. (US Pat. 5,395,486)
	For claims 4 :  Sato teaches an electrolyte solution material comprising a fluorosulfonyl imide salt represented by the formula:

    PNG
    media_image1.png
    82
    296
    media_image1.png
    Greyscale
, where Ra are a fluorine atom or a fluorinated hydrocarbon group, Ma is an alkali metal, and Rb is the same or different as Ra (Sato in col. 2 line 32 et seq.), which teaches the claimed Chemical formula 1:

    PNG
    media_image2.png
    243
    518
    media_image2.png
    Greyscale

In the formula, R1 represents a fluorine atom or fluorinated alkyl group having 1 to 6 carbon atoms and R2 represents an alkali metal ion.  The electrolyte solution material has a liquid form in having, as components, both water and an organic reaction solvent, (col. 6 lines 20-39).  Water is present along with the organic solvent due to the high water affinity of the fluorosulfonyl imide salt (col. 1 lines 57-65) so that both water and the reaction solvent are a fluorosulfonylimide salt production solvent, (col. 5 lines 42-53, col. 16 lines 55-66, col. 7 lines 5-12).  The electrolyte solution material also comprises an electrolyte solution solvent such as dimethyl carbonate, ethylmethyl carbonate or diethyl carbonate, inter alia, with carbonic esters such as dimethyl carbonate, ethylmethyl carbonate or diethyl carbonate expressly preferred (Sato in col. 18 lines 18-21col. 18 lines 49-52), which are all liquids so that it is additionally asserted that the electrolyte solution material would further have a liquid form.  A residual amount of water in the electrolyte solution material is 300 ppm or less and more preferably 100 ppm with a lower limit of about 1 ppm, which teaches or at least suggests 150 ppm or less (col. 6 lines 20-32, col. 20 lines 20-26), and a residual amount of the organic solvent in the electrolyte solution material is 3000 ppm or less with a lower limit of about 1 ppm, which teaches or at least suggests 150 ppm or less. (col. 6 lines 42-47, col. 20 lines 26-28)  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Sato does not explicitly teach the concentration of the fluorosulfonyl imide salt as at least about 33 mass%.  However, absent of such unexpected results it is asserted that the concentration of the fluorosulfonyl imide salt is an optimizable parameter for a result-effective variable,  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In Sato, the concentration of the fluorosulfonyl salt is result-effective in directly affecting conductivity. (Sato in col. 19 lines 61-67)
Sato does not explicitly teach the residual amount of the fluorosulfonyl imide salt production solvent as a total amount in the electrolyte solution material.  However, Killian in the same field of endeavor teaches or at least suggests a residual amount of water of a battery electrolyte salt as less than about 50 ppm. (Killian in col. 2 line 63 to col. 3 line 2)  Killian achieves less than about 50 ppm by volatilization. (Abstract)  Killian also discloses that volatilization of the entire solution occurs especially when the boiling points are comparable (col. 6 line 59 to col. 7 line 2) as well as volatilization of high-boiling point solvents (col. 7 lines 15-17).  The skilled artisan would find obvious to modify Sato so that the residual amount is a total amount in the electrolyte solution material.  The motivation for such a modification is to obtain an anhydrous electrolyte salt (col. 1 lines 29-47) and in view of Sato expressing a preference of 1 ppm for all residual solvents (Sato in col. 6 lines 20-32 and lines 42-47).  Furthermore, it is asserted that optimization of the ppm concentration of the residual solvents via volatilization as disclosed by Killian and within the prior art conditions through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	For claims 6-7:  A non-aqueous electrolyte solution is produced from the electrolyte solution material such as in an electrical storage device comprising the non-aqueous electrolyte solution. (Sato in col. 8, lines 32-39)
 	For claim 14:  The residual amount has a lower limit of about 1 ppm for water (Sato in col. 6 lines 20-32) and about 1 ppm for an organic solvent (col. 6 lines 42-47), which teaches or at least suggests 100 ppm or less.  In addition, for reasons already discussed, Killian discloses a residual amount of water of a battery electrolyte salt as less than about 50 ppm. (Killian in col. 2 line 63 to col. 3 line 2)   The prior art as a whole is considered to teach or at least suggest a preference for a residual amount of less than 100 ppm or less, to focus on amounts at the bottom of their expressed range (i.e. 1 ppm), and to explore amounts below this range.  

Response to Arguments
Applicant’s arguments filed May 5, 2022 with the present amendment have been fully considered but they are not persuasive.  
Applicant submits that Sato does not teach a liquid electrolytic solution material.  This argument has been fully considered but is not found persuasive.  As set forth in the present Office action, the electrolyte solution material has a liquid form in having both water and an organic reaction solvent.  Applicant’s arguments for difference is that the present application is a liquid after the volatilization step, while Sato does not teach such a liquid electrolytic solution material.  In this regard, this argument is not found persuasive as it appears to be premised on an intermediate step of the liquid electrolytic solution material during its manufacture, while the present claims are to a product only.  Notwithstanding this, it is asserted that Sato teaches or at least suggests an electrolyte solution material in liquid form as the fluorosulfonyl imide salt has both water and an organic reaction solvent, as well as being in solution with an electrolyte solution liquid solvent so that the electrolyte solution material would further have a liquid form.  
The argument that Sato and applicant’s invention have different technical ideas has been fully considered but is not found persuasive.  This argument appears to be based on a problem in Sato where “once the fluorosulfonyl imide salt is formed into a powder, the residual solvent (the above-mentioned production solvent) is incorporated into the powder and therefore it is difficult to remove the residual solvent merely by drying.” (citing ¶ [0005] of applicant’s 2017/0214092 )  This argument is not found persuasive, as Sato is not considered merely to drying of the fluorosulfonyl imide salt.  See col. 3 lines 22-62, where Sato discloses a bubbling method and distillation, among others.
Applicant’s arguments to hindsight reasoning being applied have been considered.  While the examiner does not concede that the calculation of the amounts of solvent was based on hindsight per se, on reconsideration, and in view of applicant’s amendment now reciting that the residual amount of the fluorosulfonyl imide salt production solvent is a total amount in the electrolyte solution material, the interpretation of Sato in calculating the amount of residual solvents has been withdrawn.  By the instant limitation of “a total amount in the electrolyte solution material”, this limitation is interpreted as an amount of any of the fluorosulfonyl imide salt production solvents listed in the claim, if present, as being factored into the residual amount.  In this case, Sato discloses solvents (e.g. water, toluene, butyl acetate) which are each included in the Markush-group limitation and which, when taken in total, are outside of applicant’s claimed 150 ppm or less.  In this regard, the examiner concedes with applicant’s argument that there is no teaching or suggestion in Sato to remove one of toluene and butyl acetate residual solvents, and that all solvents are to be used in the calculation of the residual amount of production solvent.  However, as to the residual amount of 150 ppm or less, the present Office action relies on newly cited reference to Killian to teach or at least suggest this feature.  Applicant’s arguments to achieving 150 ppm or less via a volatilization step are noted.  While a volatilization step is not given patentable weight towards the product claims, as set forth in the present Office action, Killian teaches or at least suggests a residual amount of water of a battery electrolyte salt as less than about 50 ppm and does so via volatilization of the entire solution, and so that the skilled artisan would find obvious to optimize the total amount of other residual solvents present to as low as possible, especially when taking into account Sato’s expressed preference of a lower limit of 1 ppm for all such solvents.  Thus, a residual amount of 150 ppm or less where the residual amount is a total amount in the electrolyte solution material is considered taught or at least suggested by Sato in view of Killian.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722